Citation Nr: 0829084	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1958 to April 
1960.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2005, a statement of the case was issued in April 2005, and a 
substantive appeal was received in May 2005.  A Board video 
conference hearing was held in May 2008.  The record was held 
open until June 16, 2008 so that the veteran could submit 
additional evidence.  

The Board notes that the veteran submitted additional 
evidence to the Board at the May 2008 hearing.  In an 
attached May 2008 statement, the veteran waived RO 
consideration of this evidence.  Nevertheless, as this case 
is being remanded for further development, the RO will have 
the opportunity to consider this evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  At the May 2008 
hearing, the veteran indicated that he has been receiving 
treatment for his hearing loss and tinnitus at the San 
Francisco, California VA Medical Center (VAMC).  While the 
veteran has submitted an October 2006 MRI from the VAMC, it 
appears that the remaining treatment records have not been 
associated with the claims file.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from the San Francisco VAMC.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Further, the Board observes that the veteran was afforded a 
VA examination in October 2004, which found that his hearing 
loss and tinnitus were not as likely as not a result of 
military service.  The examiner appeared to rely on the 
veteran's history that he was told that a virus caused his 
hearing loss.  Nevertheless, the veteran testified at the May 
2008 hearing that the examiner misunderstood him and he had 
never been told that a virus definitively caused his hearing 
loss.  The Board also finds it significant that the VA 
examiner did not address the fact that the veteran was 
exposed to noise in service as a boilerman.  Moreover, 
additional pertinent evidence has been submitted since the VA 
examination, and it is also unclear from the examination 
report whether the examiner reviewed the veteran's VA 
treatment records as they had not yet been associated with 
the claims file.  Significantly, the veteran has submitted an 
April 2008 private medical opinion, which stated that it was 
possible that the veteran's loud noise exposure during 
service was partially responsible for his current auditory 
problems.  Thus, in light of the additional evidence of 
record, including the VA treatment records to be obtained, 
and the veteran's hearing testimony, the Board finds that 
another VA examination should be afforded to the veteran.  
See 38 C.F.R. § 3.159(c)(4).

Lastly, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Since the Board is remanding this case 
for another matter, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess/Hartman.  



Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the disabilities on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
for the veteran from the VA Medical 
Center in San Francisco, California.  

3.  Thereafter, the veteran should be 
scheduled for a VA audiological 
examination to determine the nature, 
extent and etiology of any currently 
manifested hearing loss and tinnitus.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current hearing 
loss and tinnitus are related to acoustic 
trauma during service as opposed to other 
causes.  

4.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

